CR%C^ AO 470 (Kfv. 12/03) Order of i'emporary DetciUioii




                                       United States District
                   EASTERN                                             District of                                   VIRGINIA
                                                                                                                   AUG -1 2019
                   UNITED STATES OF AMERICA                                                                 CLERK. U.S. DISTRICT COURT
                                                                                                                    NGflFOI K VA


                                                                             ORDER OF TEMPORARY DETENTION

                                                                               PENDING HEARING PURSUANT TO

                                     V.                                                     BAIL REFORM ACT




                         Michael Scott Porter                                 Case No. 4:19cr74

                               Defendant




          Upon motion of the _                                                           United States

detention hearing is set for                          8/6/19                       at                             2:30
                                                       Date                                                       Time

before                                              United States Magistrate Judge Krask
                                                             \^ame ofJudicial Officer
                                                                  Norfolk. Virginia
                                                            Location ofJudicial Officer


Pending this hearing, the defendant shall be held in custody by (the United States marshal)


                                                              Other Custodial Official


Date:
                                                                                                                 Jiidse

     If not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion of the Government,
or up to five days upon motion of the defendant. 18 U.S.C. § 3142(0(2).
     A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(0 D^e present. Subsection (1)sets forth the grounds that may be
asserted only by the attorney for the Government; subsection (2)states that a hearing is mandated upon the motion of the attorney for the
Government or upon the judicial officer's own motion if there is a serious risk that the defendant (a) will Ilee or (b) will obstruct or attempt to
obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
